DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10,630,331. This is a statutory double patenting rejection.
Regarding claim 1, U.S. Patent No. 10,630,331 teaches a device used with a mobile electronic device, the device comprising a metal-containing plate configured to be directly attached to a rear surface of the mobile electronic device, the metal-containing plate comprising a coating; wherein the metal-containing plate is configured 
Regarding claim 2, U.S. Patent No. 10,630,331 teaches wherein the metal-containing plate is one of smaller than, coextensive with, or the same dimension as a perimeter of the rear surface of the mobile electronic device (Claim 2).
Regarding claim 3, U.S. Patent No. 10,630,331 teaches wherein the metal-containing plate comprises a non-planar surface on a largest surface of the metal-containing plate (Claim 3).
Regarding claim 4, U.S. Patent No. 10,630,331 teaches wherein the metal-containing plate comprises a material selected from the group consisting of copper; gold; silver; platinum; nickel; aluminum; ferrite; shungite; any radio frequency attenuating, absorbing, or reflecting material; and any combination thereof (Claim 4).
Regarding claim 5, U.S. Patent No. 10,630,331 teaches wherein the coating is selected from the group consisting of an electroplated coating, an electroless plated coating, a paint including a wet or dry carrier, a rubber coating, a metal coating, a metal filing coating, a magnetic coating, a clear coating, a ceramic coating, a powder coating, and any combination thereof (Claim 5).
Regarding claim 6, U.S. Patent No. 10,630,331 teaches wherein the metal-containing plate comprises two or more layers wherein one of the two or more layers is either a metallic material or a non-metallic material and a second one of the two or more layers is either a non-metallic material or a metallic material (Claim 6).

Regarding claim 8, U.S. Patent No. 10,630,331 teaches a device used with a mobile electronic device, the device comprising a plate configured to be directly attached to a rear surface of the mobile electronic device or coupled between a cover and the rear surface of the mobile electronic device, the plate comprising at least two portions; and a coating, wherein the coating is selected from the group consisting of an electroplated coating, an electroless plated coating, a paint including a wet or dry carrier, a rubber coating, a ceramic coating, a metal coating, a metal filing coating, a magnetic coating, a clear coating, a powder coating, and any combination thereof; wherein a material of at least one of the at least two portions of the plate is configured to deflect, absorb, or reflect electromagnetic radio frequency radiation emitted by the mobile electronic device away from a user of the mobile electronic device (Claim 8).
Regarding claim 9, U.S. Patent No. 10,630,331 teaches wherein the plate comprises at least two metal-containing portions (Claim 9).
Regarding claim 10, U.S. Patent No. 10,630,331 teaches wherein the at least two portions of the plate are coupled together through a non-metallic portion or metallic portion (Claim 10).

Regarding claim 12, U.S. Patent No. 10,630,331 teaches wherein at least one of the at least two portions of the plate comprises two or more layers wherein one of the two or more layers is either a metallic material or a non-metallic material and a second one of the two or more layers is either a non-metallic material or a metallic material (Claim 12).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, and 16 of U.S. Patent No. 10,141,968. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.

Regarding claim 8, U.S. Patent No. 10,141,968 teaches a device used with a mobile electronic device, the device comprising a plate configured to be directly attached to a rear surface of the mobile electronic device or coupled between a cover and the rear surface of the mobile electronic device, the plate comprising at least two portions; and a coating, wherein the coating is selected from the group consisting of an electroplated coating, an electroless plated coating, a paint including a wet or dry carrier, a rubber coating, a ceramic coating, a metal coating, a metal filing coating, a magnetic coating, a clear coating, a powder coating, and any combination thereof; wherein a material of at least one of the at least two portions of the plate is configured to deflect, absorb, or reflect electromagnetic radio frequency radiation emitted by the mobile electronic device away from a user of the mobile electronic device (Claims 1-2, 9, and 16).
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 25 of U.S. Patent No.10,250,287. Although the claims at issue are not identical, they are not patentably distinct from each other even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,250,287 teaches a device used with a mobile electronic device, the device comprising a metal-containing plate configured to be directly attached to a rear surface of the mobile electronic device, the metal-containing plate comprising a coating; wherein the metal-containing plate is configured to deflect, absorb, or reflect electromagnetic radio frequency radiation emitted by the mobile electronic device away from a user of the mobile electronic device; and wherein the metal-containing plate comprises a perimeter that forms any closed shape (Claims 1, 13, and 25).
Regarding claim 8, U.S. Patent No. 10,250,287 teaches a device used with a mobile electronic device, the device comprising a plate configured to be directly attached to a rear surface of the mobile electronic device or coupled between a cover and the rear surface of the mobile electronic device, the plate comprising at least two portions; and a coating, wherein the coating is selected from the group consisting of an electroplated coating, an electroless plated coating, a paint including a wet or dry carrier, a rubber coating, a ceramic coating, a metal coating, a metal filing coating, a magnetic coating, a clear coating, a powder coating, and any combination thereof; wherein a material of at least one of the at least two portions of the plate is configured to deflect, absorb, or reflect electromagnetic radio frequency radiation emitted by the mobile electronic device away from a user of the mobile electronic device (Claims 1, 13, and 25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.